ORDER
On October 29, 1992, this Court ordered that the name of Joe J. McKay be stricken from the rolls of attorneys licensed to practice law in Montana because of his failure to comply with the rules for Mandatory Continuing Legal Education (CLE) for the year 1991.
The Court is now informed by the Montana CLE Administrator that Joe J. McKay has submitted a CLE affidavit which meets the compliance requirements for 1991.
IT IS HEREBY ORDERED that the name of Joe J. McKay shall be reinstated to the rolls of attorneys licensed to practice law in Montana. The Clerk of this Court shall mail copies of this order to Joe J. McKay, to all Clerks of the District Court of Montana, the Federal District Court of Montana, and to the State Bar of Montana.
DATED this 23rd day of March, 1993.
/S/ JOHN CONWAY HARRISON, Acting Chief Justice
/S/ WILLIAM E. HUNT, SR., Justice
/s/ r. c. McDonough, justice
/S/ TERRY N. TRIEWEILER, Justice
/S/ FRED J. WEBER, Justice